Citation Nr: 0431846	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  04-06 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection and assigned a 
noncompensable rating for chronic headaches.  In February 
2004, the RO granted an increased evaluation of 10 percent.  
The veteran's appeal, however, remains pending because the 
maximum schedular was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.



FINDING OF FACT

Due to chronic headaches, the veteran suffered prostrating 
attacks occurring on an average once a month over the last 
several months.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected chronic headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.12a, Diagnostic Code 8100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA sufficiently applied guidelines of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5102, 
5103A, 5106, 5107, 5126 (West 2002), in this case. 

VA notified the veteran of any information and evidence 
needed to substantiate and complete the veteran's claim, 38 
U.S.C.A. § 5103(a), Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), and indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf in an April 2003 
letter.

The April 2003 letter was issued prior to the October 2003 
rating decision in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A.  The veteran's service medical records, various lay 
statements, an August 2003 VA examination, and a December 
2003 treatment record from the Bay Pines VA Medical Center 
(VAMC) are of record.   

The veteran was afforded VA medical examinations in August 
2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report contained sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, further examination is not necessary.  

Moreover, as the veteran received VCAA notice for the 
underlying claim of service connection, as well as a 
statement of the case that gave pertinent laws for rating 
purposes, VA is not required to provide additional VCAA 
notice for the new issue of an increased rating raised in the 
October 2003 notice of disagreement.  VAOPGCPREC 8-2003.  

I.  Facts

The veteran reported at the August 2003 VA examination he had 
daily headaches, which were about an 8 on a scale of 1-10.  
The headaches were throbbing, going from the front of his 
head to the back.  They improved with two 200-milligram 
Ibuprofen tablets that he took three to four times a day.  

The veteran's October 2003 notice of disagreement stated 
about twice a month he had a totally incapacitating headache 
lasting three hours.

A December 2003 treatment report from the Bay Pines VAMC 
noted the veteran got headaches a couple of times a week, 
which were relieved by rest and Ibuprofen.  
At the September 2004 hearing, the veteran testified that 
since leaving military service he treated the headaches with 
over-the-counter medication, and sometimes lying down in a 
quiet room.  After a while the headaches became migraine-
like, and with the prostrating attacks once or twice a month, 
the veteran had to lie down in a dark room and the headache 
subsided in about an hour.  The pain associated with the 
headaches radiated around the front of the head.

When working as a photographer, his boss permitted him to 
rest when he had bad headaches.  In his current sales 
position, the veteran would at times sit in his car until the 
pain subsided before returning to work.  The veteran 
clarified that when he sought an increased rating, he had 
been suffering from prostrating attacks occurring on an 
average once a month over the last several months.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

According to 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 30 
percent evaluation is appropriate if the veteran has a 
migraine headache with characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  A 50 percent evaluation is appropriate with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

III.  Analysis

The RO assessed the current severity of the veteran's 
service-connected chronic headaches under the most analogous 
Diagnostic Code (8100) involving migraine headaches.  It is 
apparent from the veteran's testimony that his headaches are 
30 percent disabling.  The RO's grant of 10 percent was based 
on evidence of headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  The veteran, who is competent to report 
symptomatology, clarified he has prostrating attacks 
occurring on an average once a month over the last several 
months.  

There is no evidence, however, the veteran's chronic 
headaches reflect the 50 percent criteria at this time.  This 
criteria notes any prostrating attack must be "completely 
prostrating," and very frequent with severe economic 
inadaptability.  The veteran's chronic headaches, according 
to his testimony, tended to subside after an hour of rest.  
The veteran also stated he continued to work in sales.  
Though the intermittent headaches are problematic in 
conjunction with a busy job, the veteran's disability does 
not rise to the level of prolonged attacks productive of 
severe economic inadaptability.  

A 30 percent disability evaluation appropriately reflects the 
current severity of the veteran's chronic headaches.  


ORDER

Entitlement to a 30 percent evaluation for chronic headaches 
is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



